Harrison, J. So much of sec. 5524 of Gantt’s Digest as conferred authority upon the board of supervisors, (now county court,) to levy the district school tax in cities and towns, organized into and established as single school districts, upon the estimate of the board of school directors and without a vote of the electors of the district, was abrogated and repealed by section 3, of Art. XIV., of the present Constitution, which is as follows. “Section 3. The General Assembly shall provide by general laws for the support of common schools by taxes, which shall never exceed in one year two mills on the dollar on the taxable property of the State, and by an annual per capita tax of one dollar, to be assessed on every male inhabitant of this State, over the age of twenty-one years ; Provided, The General Assembly may, by general law, authorize school districts to levy, by a vote of the qualified electors of such district, a tax, not to exceed .five mills on the dollar in any one year, for school purposes ; Provided, further, That no such tax shall be appropriated to any other purpose, nor to any other district than that for which it was levied.” It is thus seen that the power to levy the tax now belongs to the district and is exercised by a vote of the electors, and belongs to all districts alike, and that the levy of such tax is not within the jurisdiction of the county court. The tax sought to be enjoined, having been levied by the county court, and not by the electors of the district, was, therefore, illegal and void. Hodgkin v. Fry, collector, 33 Ark., 716; Worthen, county clerk, v. Badgett et al., 32 Ark., 496; Cairo & Fulton R. R. Co. v. Parks, Ib., 131; Murphy v. Harbison et al., 29 Ark., 340. The decree is affirmed.